DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant’s 11/10/21 Supplemental amendment, in response to the 11/9/21 interview of record, is entered.  Applicant has cumulatively cancelled claims 2-4, 9-11 and 16-18 and has added new claims 25-30.  In view of the Supplemental amendment, pending amended claims 1, 5-8, 12-15 and 19-30 are allowed over the prior art of record.  The previous proposed rejections under 35 USC §101 and §§102/103 in the Office’s 9/2/21 Pre-interview First Office action are withdrawn. 
Regarding the withdrawn 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the prior 101 rejection is withdrawn and the pending claims are allowed since the amended claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea under Step 2A, and/or the amended claims recite something significantly more (i.e., an inventive concept) than the abstract idea under Step 2B. 

Drawings
3.  The replacement figures 7A-7F filed by applicant on 11/2/21 are accepted. 
Fig. 1 is objected to since it should be designated by a legend such as “Prior Art” since only that which is old is illustrated therein.  (See MPEP §608.02(g))  A corrected drawing in compliance with 37 CFR §1.121(d) is required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) for Fig. 1 should be labeled “Replacement Sheet” in the page header (as per 37 CFR §1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawing will not be held in abeyance. 

4.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 8 and 15 include substantially the features of claim 1): 
 “receiving information corresponding to a transaction, wherein the information corresponds to a coverage plan and a plurality of accounts, wherein the information is received via a single processing of a physical card that is swiped through a point-of-sale system, and wherein the single processing of the physical card causes a concurrent transmission of a first request and of a second request; 
transmitting the first request to adjudicate a claim associated with the transaction, wherein the first request includes the claim and the coverage plan, wherein when the first request is received by a first system, the first system uses the claim and the coverage plan as input to a machine learning model, wherein an output of the machine 
transmitting the second request to determine balances of the plurality of accounts, wherein when the second request is concurrently received in real-time by a second system that is separate and distinct from the first system, the second system determines the balances of the plurality of accounts; 
concurrently receiving the balances of the plurality of accounts, wherein the balances of the plurality of accounts are determined in real-time as the first request is being processed.” 

5.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
Pourfallah et al. (US Patent Publication 2012/0239560 A1) discloses a system and methods for paying medical invoices for insurance claims, including a portal interface for paying health claims from various user payment accounts, including adjudicating claims and determining a balance owed, and including swiping a physical card to initiate payment for a medical bill; and 
Bull et al. (US Patent Publication 2017/0178135 A1) discloses a system and methods for real-time insurance claim adjudication and processing a payment for an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696